     Case 1:20-cv-00935-DAD-SKO Document 7 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC RAMOS,                                         No. 1:20-cv-00935-NONE-SKO (HC)
12                        Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS, DISMISSING
13                                                        PETITION FOR WRIT OF HABEAS
                                                          CORPUS, DIRECTING THE CLERK OF
14            v.                                          COURT TO ASSIGN DISTRICT JUDGE FOR
                                                          PURPOSE OF CLOSING CASE AND THEN
15                                                        CLOSE THIS CASE, AND DECLINING TO
                                                          ISSUE CERTIFICATE OF APPEALABILITY
16
      FRESNO SHERIFF DEPARTMENT,                          (Doc. No. 5)
17
                          Respondent.
18

19          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254 (“§ 2254”). On July 6, 2010, he filed a petition

21   claiming excessive force by a Fresno County Deputy Sheriff who allegedly fired a bean bag

22   round at him during a traffic stop that resulted in his arrest. (See Doc. No. 1.) On July 10, 2020,

23   the magistrate judge assigned to the case issued findings and recommendations to summarily

24   dismiss the petition for failure to state a claim, finding that petitioner’s excessive use of force

25   claim is not cognizable under § 2254 but that it may be cognizable in a civil rights action brought

26   pursuant to 28 U.S.C. § 1983 (“§ 1983”). (Doc. No. 5.) The findings and recommendations

27   further found that, on the petition’s face, it is not amenable to recharacterization as a civil rights

28   action under § 1983. (Id. (citing Nettles v. Grounds, 830 F.3d 922, 936 (9th Cir. 2016)).) The
                                                         1
     Case 1:20-cv-00935-DAD-SKO Document 7 Filed 09/02/20 Page 2 of 3

 1   findings and recommendations were served upon all parties and contained notice that any

 2   objections were to be filed within twenty-one (21) days from the date of service of that order. To

 3   date, no party has filed objections.

 4              In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and proper analysis.

 7              In addition, the court declines to issue a certificate of appealability. A state prisoner

 8   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 9   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

10   U.S. 322, 335-336 (2003). If a court denies a petitioner’s petition, the court may only issue a

11   certificate of appealability when a petitioner makes a substantial showing of the denial of a

12   constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

13   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

14   should have been resolved in a different manner or that the issues presented were ‘adequate to

15   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

16   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

17              In the present case, the court finds that petitioner has not made the required substantial

18   showing of the denial of a constitutional right to justify the issuance of a certificate of

19   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

20   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
21   proceed further. Thus, the court declines to issue a certificate of appealability.

22              Accordingly, the court orders as follows:

23              1.     The Findings and Recommendations, filed July 10, 2020 (Doc. No. 5), are adopted

24   in full;

25              2.     The petition for writ of habeas corpus is dismissed;

26              3.     The Clerk of Court is directed to send petitioner a civil rights complaint form;
27   /////

28   /////
                                                            2
     Case 1:20-cv-00935-DAD-SKO Document 7 Filed 09/02/20 Page 3 of 3

 1          4.      The Clerk of Court is directed to assign a district judge to this case for the purpose

 2   of closing the case and then to close this case; and,

 3          5.      The court declines to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
        Dated:     September 2, 2020
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
